  Case 13-41604         Doc 60      Filed 03/22/19 Entered 03/22/19 10:50:39                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 41604
                                                CHAPTER 13
Lucas Jimenez
Sonia Torres De Jimenez                         JUDGE JACK B SCHMETTERER

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: NEW PENN FINANCIAL



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

24         9        XXXXXX3091                                $22,372.31       $22,372.31 $22,372.31

Total Amount Paid by Trustee                                                                $22,372.31


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 13-41604        Doc 60      Filed 03/22/19 Entered 03/22/19 10:50:39              Desc Main
                                      Document Page 2 of 2


                                                                              CASE NO. 13-41604-JBS


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 22nd day of March, 2019.


Debtor:                                         Attorney:
Lucas Jimenez                                   SHEBAR LAW FIRM
Sonia Torres De Jimenez                         738 WESLEY AVE
326 Wheeling Ave                                OAK PARK, IL 60304
Wheeling, IL 60090-4953                         via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
NEW PENN FINANCIAL                              OCWEN LOAN SERVICING LLC
% SHELLPOINT MORTGAGE                           % CODILIS & ASSOCIATES
PO BOX 10675                                    15W030 N FRONTAGE RD #100
GREENVILLE, SC 29603-0675                       BURR RIDGE, IL 60527

Creditor:
SHELLPOINT MORTGAGE
SERVICING
PO BOX 10675
GREENVILLE, SC 29603

ELECTRONIC SERVICE - United States Trustee


Date: March 22, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
